Case 2:15-cr-20268-PDB-DRG ECF No. 94, PageID.613 Filed 08/26/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES,

             Plaintiff,
v.                                              Case No. 15-cr-20268
                                                District Judge Paul D. Borman
SHAWN HOUSE,

             Defendant.                /

                                     ORDER

             (1)    DENYING DEFENDANT'S SECOND
                    OBJECTIONS (ECF NO. 92) AND HIS PRIOR
                    OBJECTIONS TO MAGISTRATE JUDGE
                    DAVID GRAND'S REPORT AND
                    RECOMMENDATION (ECF NO. 67)
                    DENYING HIS MOTION FOR RELIEF
                    PURSUANT TO 28 U.S.C. § 2255

             (2)    ADOPTING MAGISTRATE JUDGE
                    GRAND'S REPORT AND
                    RECOMMENDATION TO DENY
                    PETITIONER'S MOTION UNDER § 2255 TO
                    VACATE, SET ASIDE, OR CORRECT
                    SENTENCE (ECF NO. 67)

      On March 5, 2021, Defendant filed his Second Objections to Magistrate

Judge Grand's Report and Recommendation in response to the Court's Order

permitting filing of such late objections. (ECF No. 92.) On April 23, 202, the

Government filed a Response to Defendant's Second Objections. (ECF No. 93.)




                                           1
Case 2:15-cr-20268-PDB-DRG ECF No. 94, PageID.614 Filed 08/26/21 Page 2 of 3




      Defendant relies on the Sixth Circuit decision in United States v. Havis, 927

F.3d 382 (6th Cir. 2019) (en banc) for relief with regard to his conviction, and also

contends that the Court erred in computing his sentence.

      The Government responds that Havis does not support House's § 2255

claim, citing Bullard v. United States, 937 F.3d 654, 659-661 (6th Cir. 2019), and

that United States v. Johnson, 732 F.3d 577 (6th Cir. 2013) undermines his

sentencing claim. (ECF No. 93, at PageID.1-2.)

      In Bullard v. United States, 937 F.3d 654, 660-661 (6th Cir. 2019), the

United States Court of Appeals for the Sixth Circuit held that a defendant cannot

use a § 2255 Motion to vindicate non-constitutional challenges to advisory

guideline calculations. As a result, Bullard cannot use § 2255--or the Circuit's

decision in Havis--to attack collaterally his designation as a career offender under

the Sentencing Guidelines. As Magistrate Judge Grand point out, "absent a change

in intervening law, § 2255 is not a vehicle for appealing the Sixth Circuit's decision

on the basis that it employed an improper standard of review…House cannot avoid

this prohibition by simply recharacterizing this same argument as ineffective

assistance of counsel…. In sum, the principal arguments House asserts in his §

2255 Motion were considered and rejected by the Sixth Circuit in connection with

his direct appeal. This alone dooms these arguments in his § 2255 Motion." (M.J.

Grand Report & Recommendation, ECF No. 67, at PageID.329-330.)

                                          2
Case 2:15-cr-20268-PDB-DRG ECF No. 94, PageID.615 Filed 08/26/21 Page 3 of 3




      With regard to House's claim relating to the Court's sentencing guideline

determination involving drug quantities, this Court notes that the Sixth Circuit held

that District Courts have "broad sentencing discretion, informed by judicial

factfinding." United States v. Johnson, 732 F.3d 577, 584 (6th Cir. 2013). In the

instant sentencing there was significant judicial factfinding, that significantly

benefitted Defendant.

      Magistrate Judge Grand's Report & Recommendation cites to the sentencing

hearing transcript, where the Court stated:

             For conservative purposes, I'm going to cut it down [the
             pill amounts] from 80 milligram to 40 milligrams…And
             that would probably cut it in half in terms of the
             kilograms of the marijuana.

(ECF No. 67, at PageID.340.) Indeed, the prosecutor noted that this reduced the

offense level to 32, as Defense Counsel Steven Scharg had sought.

      Thus, as Magistrate Judge Grand concluded, "the [District] Court followed

Rule 32 and the relevant case law by establishing the drug quantity

conservatively." (Id. at PageID.342.)

      Accordingly, this Court REJECTS Defendant's objections to Magistrate

Judge Grand's Report & Recommendation.

      SO ORDERED.

DATED: August 26, 2021                  s/Paul D. Borman
                                        PAUL D. BORMAN
                                        UNITED STATES DISTRICT JUDGE
                                           3
